Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “configured to not react with the polymer chains and the electroactive material” is interpreted as a _property_ of the second isocyanate functional group that it is incapable of reaction with either the polymer chains or the electroactive material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the disclosure indicating plurality of isocyanate chemical crosslinking precursors include multiple isocyanate functional groups, including a first isocyanate functional group configured to react with the polymer chain and/or the electroactive material, and a second isocyanate functional group distinct from the first isocyanate functional group and configured to not react with the polymer chains, the electroactive material, and the chemical crosslinking precursor(for claim 30). In [0043], both sets of isocyanate groups are capable of reacting with the electroactive material and the polymer chains.  They are mixed with the electroactive material first and the isocyanates attach to the electroactive particles.  The implication is that the other isocyanates don’t react with the electroactive particles because the isocyanate groups are in excess, not because they are incapable of such reaction.  The remaining functional groups then react with the polymer chains in the second step, and therefore are clearly configured to do so. In [0043], the first isocyanate groups are configured to react with the polymer chains and/or the electroactive material.  They do not react with the polymer chains simply because they are exposed to the electroactive material alone first.  The second isocyanate groups are also configured to react with the polymer chains and/or the  they are not isocyanate functional group as for example they are isocyanate-silane compound, or isocyanate-epoxide compound. 
For claims 4, and 29, there is no support indicating an isocyanate-silane have at least two isocyanates distinct from each other as claim 1 requires.
For claim 7, there is no support indicating the invention embodiments with one reactive group and another non-reactive group crosslink the polymers and attach the chemicals simultaneously.
Claims 1-10, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the inventor means by plurality of isocyanate chemical crosslinking precursor include multiple isocyanate functional groups including a first isocyanate functional group and a second isocyanate functional group distinct from each other. Paragraph 0043 of the specification indicates crosslinking precursor includes a first functional group and a second functional group that are the same functional group, such as a polyisocyanate like a diisocyanate or a triisocyanate. Here the multiple isocyanate 
For claim 8, and 29 the silane compound is not a multiple isocyanate functional groups including a first isocyanate functional group and a second isocyanate functional group distinct from each other. For examination purposes we consider wherein the chemical crosslinking precursor further includes 3-(triethoxysilyl) propyl isocyanate.
For claim 29, it is not clear what eth applicant means by “each of the crosslinking precursors includes an isocyanate-silane and a polyisocyanate”. For examination purposes we consider mixing of isocyanate-silane and a polyisocyanate compound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stuart D. Hellring et al (U. S. Patent Application: 2020/0136146, here after Hellring), further in view of X. Huang et al (U. S. Patent Application: 2015/0228980, here after Huang). Yuki Shibano et al (U. S. Patent Application: 2019/0312282, here after Shibano is used as an evidence for inherency).
Claim 21 is rejected. Hellring teaches a method of manufacturing an electrode for a lithium-ion electrochemical device [title, abstract], the method comprising:
mixing an electrode slurry including a silicon-containing electroactive material (0017), a carbon-containing electrically conductive filler (0068), and a binder comprising an adhesion promoter [0070, 0009], wherein the adhesion promoter comprising a plurality of poly acrylic acid polymer chains [0037-0039], and a plurality of isocyanate chemical crosslinking precursors [0060, 0062], each of the isocyanate chemical crosslinking precursors chemically crosslinking the polyacrylic acid polymer chains [0062];
Hellring teaches the cross-linking agent is self-crosslinking [0049, 0051], therefore it react with hydroxyl group (of acrylate acid polymer) [see paragraph 0102 of Shibano], therefore a forming a polymer network suspended within the electrode slurry (prior to applying to a current collector). Hellring also teaches applying the electrode slurry having the polymer network suspended therein to a current collector [0074]; and
drying the electrode slurry on the current collector to thereby form the 
electrode[0078]. Hellring does not teach chemically attaching the silicon-

Claim 22 is rejected. Hellring teaches the polymer network includes a first grafted precursor on a first polymer chain of the plurality of polymer chains and a second grafted precursor on a second polymer chain of the plurality of polymer chains [0039].Therefore the particle of the electroactive material chemically attached (via hydroxyl group and crosslinking agent) to both a first grafted precursor on a first polymer chain of the plurality of polymer chains and a second grafted precursor on a second polymer chain of the plurality of polymer chains.


Claim 25 is rejected for the same reason claim 21 is rejected. The plurality of polymer chains includes a polymer backbone of polyacrylic acid with a plurality of functional groups (hydroxyl) each configured to react with a respective functional group of the chemical crosslinking precursor.
Claim 27 is rejected, for the same reason claim 21 is rejected above. Huang also teaches functionalizing silicon active material to have hydroxyl, carboxyl, epoxide, amino group, or combination [0043]. The chemical crosslinking precursors chemically attach particles of the electroactive material to the polymer chains such that crosslinking points between the polymer chains include therein the electroactive material (crosslinking precursor bonds to hydroxyl group of the functionalized electroactive material and hydroxyl group of polymer chain, therefore crosslinking points between the polymer chains include therein the electroactive material), 
Claim 28 is rejected as Hellring teaches the electrode slurry includes 85% solid content [0073], 45-95% active material, 1-20% binder, and 1-20% conductive agent based on total solids weight of the electrode slurry composition [0070]. Herlling teaches 60% of the binder comprising adhesion promoter (polymer chains) [0040]. Therefore the claim limitation has been met.  For .
Claims 24, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stuart D. Hellring et al (U. S. Patent Application: 2020/0136146, here after Hellring), and X. Huang et al (U. S. Patent Application: 2015/0228980, here after Huang), further in view of M. Fujita et al (U. S. Patent Application: 2002/0086942, here after Fujita).
Claim 24 is rejected. Hellring teaches the crosslinking agent comprising polyisocyanate precursors [0062], but does not teach 3-(triethoxysilyl) propyl isocyanate. Fujita teaches making adhesive composition comprising adhesion promoter comprising polyisocyanate precursor and gamma isocyanatopropyltriethoxysilane which is capable of reacting with a hydroxyl group [0128, 0129, and 0095]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Hellring, Huang teach where the cross-linking agent is polyisocyanate and 3-(triethoxysilyl) propyl isocyanate with expectation of success, because it also react with hydroxyl group in binder composition. 
Claim 29 is rejected. Hellring teaches the crosslinking agent comprising polyisocyanate precursors [0049], but does not teach 3-(triethoxysilyl) propyl isocyanate. Fujita teaches making adhesive composition comprising adhesion promoter comprising polyisocyanates and gamma isocyanatopropyltrimethoxysilane[0129] which is capable of reacting with a . 
Claims 1-2, 4-7, 9-10, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stuart D. Hellring et al (U. S. Patent Application: 2020/0136146, here after Hellring), further in view of X. Huang et al (U. S. Patent Application: 2015/0228980, here after Huang), and Randy E. Daughenbaugh et al (U. S. Patent Application: 2015/0357079, here after Daughenbaugh). Yuki Shibano et al (U. S. Patent Application: 2019/0312282, here after Shibano is used as an evidence for inherency).
Claims 1 and 5 are rejected. Hellring teaches a method comprising:
mixing an electrode slurry including a silicon-containing electroactive material (0017), an electrically conductive filler (conductive agent 0068), and a binder comprising an adhesion promoter [0070, 0009], wherein the adhesion promoter comprising a plurality of poly acrylic acid polymer chains [0037-0039], and a plurality of isocyanate chemical crosslinking precursors [0060, 0062], each of the isocyanate chemical crosslinking precursors chemically crosslinking the polyacrylic acid polymer chains [0062]. Hellring teaches the cross-linking agent is self-crosslinking [0049, 0051], therefore it react with hydroxyl group (of acrylate acid polymer) [see paragraph 0102 of Shibano], therefore forming a polymer network within the electrode slurry. Hellring does not teach chemically attaching 
Claim 2 is rejected as Hellring teaches applying the electrode slurry 
having the polymer network suspended therein to a current collector [0074]. drying the electrode slurry on the current collector to thereby form the electrode[0078].
Claim 4 is rejected as Hellring teaches the plurality of chemical crosslinking precursor is polyisocyanate[0049, 0062], Daughenbaugh also teaches crosslinking precursor is polyisocyanate[0055].
Claim 6 is rejected for the same reason claim 1 is rejected. Hellring teaches the polymer network includes a first grafted precursor on a first polymer chain of the plurality of polymer chains and a second grafted precursor on a second polymer chain of the plurality of polymer chains [0039].Therefore the particle of the electroactive material chemically attached (via hydroxyl group and crosslinking agent) to both a first grafted precursor on a first polymer chain of the plurality of polymer chains and a second grafted precursor on a second polymer chain of the plurality of polymer chains. 
Daughenbaugh also teaches crosslinking precursor is partially blocked polyisocyanate[0055], which in fact electroactive material chemically attached to grafted precursor and plurality of polymer chains. 
Claim 7 is rejected. Hellring teaches a self-crosslinking process[0049, 0051], Daughenbaugh also teaches self-curing monomers[0032] therefore 
Claim 9 is rejected for the same reason claim 21 is rejected. The plurality of polymer chains includes a polymer backbone of polyacrylic acid with a plurality of functional groups (hydroxyl) each configured to react with a respective functional group of the chemical crosslinking precursor (isocyanate, or partially blocked polyisocyanate).
Claim 10 is rejected as Hellring teaches the electrode slurry includes 85% solid content [0073], 45-95% active material, 1-20% binder, and 1-20% conductive agent based on total solids weight of the electrode slurry composition [0070]. Herlling teaches 60% of the binder comprising adhesion promoter (polymer chains) [0040]. Therefore the claim limitation has been met.  
Claim 30 is rejected as Hellring teaches the plurality of isocyanate chemical crosslinking precursors includes multiple isocyanate functional groups including a first functional group and a second functional group [0062], the first functional group being configured to react with functional groups on a polymer backbone of the polymer chains and/or the electroactive material (hydroxyl).
Hellring teaches the plurality of isocyanate chemical crosslinking precursors includes multiple isocyanate functional groups including a first functional group and a second functional group [0062], and also teaches blocked polyisocyanates [0051], but does not teach functional groups that reaction with polymer chain and not reacting with polymer chain. Daughenbaugh teaches curing agent can be .
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stuart D. Hellring et al (U. S. Patent Application: 2020/0136146, here after Hellring), and X. Huang et al (U. S. Patent Application: 2015/0228980, here after Huang), Randy E. Daughenbaugh et al (U. S. Patent Application: 2015/0357079, here after Daughenbaugh) further in view of M. Fujita et al (U. S. Patent Application: 2002/0086942, here after Fujita).
Claim 8 is rejected. Hellring teaches the crosslinking agent comprising polyisocyanate precursors [0062], but does not teach 3-(triethoxysilyl) propyl isocyanate. Fujita teaches making adhesive composition comprising adhesion promoter comprising polyisocyanate precursor and gamma isocyanatopropyltriethoxysilane which is capable of reacting with a hydroxyl group [0128, 0129, and 0095]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electrode as Hellring, Huang and Daughenbaugh teach where the cross-linking agent is polyisocyanate and 3-(triethoxysilyl) propyl isocyanate with .
Claims 21-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over X. Huang (U. S. Patent Application: 2015/0228980, here after 980), further in view of Hisashi Suzuki et al (U. S. Patent Application: 2018/0287146, hereafter 146), and Yoshihiko lijima et al (U. S. Patent: Application: 2013/0316231, here after 231).
Claims 21, and 25 are rejected. 980 teaches a method of manufacturing an electrode for a lithium-ion electrochemical device [abstract], the method comprising:
mixing an electrode slurry including silicon-containing electroactive material, an electrically carbon-containing conductive filler, (with a binder comprising) a plurality of polymer chains, and a plurality of chemical crosslinking precursors [0058-0059], each chemically crosslinking precursor configured to chemically crosslink the plurality of polymer chains and chemically attach the electroactive material to the plurality of polymer chains; and forming a polymer network within the electrode slurry [fig. 2,0037], 980 teaches applying the electrode slurry having the polymer network suspended there into a current collector (140) [fig. 2, 0038]; and drying the electrode slurry to thereby form an electrode [0069]. 980 teaches the binder precursor is polyimide or polyamide acid [0054], and not polyacrylic acid. 146 teaches forming electrode by making composition comprising polymer binder, active material, conductive filler(auxiliary agent) and crosslinking precursor and applying it to a current collector[0094-0096]. 146 
Claim 22 is rejected as 980 teaches the polymer network includes a particle of the electroactive material chemically attached to both a first grafted 
Claim 23 is rejected. 980 teaches forming the polymer network includes simultaneously chemically crosslinking the plurality of polymer chains and chemically attaching the electroactive material to the plurality of polymer chains (crosslinking increase the viscosity and attach electroactive particles and polymer chains)[0059].
Claim 24 is rejected as 231 teaches the chemical crosslinking precursors includes 3-(triethoxysilyl) propyl isocyanate [0086].
Claim 27 is rejected as the chemical crosslinking precursors in fact chemically attach particles of the electroactive material to the polymer chains such that crosslinking points between the polymer chains include therein the electroactive material.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over X. Huang (U. S. Patent Application: 2015/0228980, here after 980), Hisashi Suzuki et al (U. S. Patent Application: 2018/0287146, here after 146), and Yoshihiko lijima et al (U.S. Patent: Application: 2013/0316231, here after 231), as applied to claim 21 above, further in view of Harald Keller et al (U. S. Patent: 5891593, here after 593).
Claim 28 is rejected. 980 teaches composition (slurry) comprising electroactive material, conductive filler, and polymer (chains), and also teaches polymer binder is copolymer (grafted) [0010], 980 does not teach electroactive material in an amount between about 30% by weight and about 80% by weight; .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over X. Huang (U. S. Patent Application: 2015/0228980, hereafter 980), Hisashi Suzuki et al (U. S. Patent Application: 2018/0287146, hereafter 146), and Yoshihiko lijima et aI (U. S. Patent: Application: 2013/0316231, here after 231), further in view of Yasuo Shinozaki et al (U.S. Patent Application: 2002/0075627, here after 627).
Claim 29 is rejected. 231 does not teach crosslinking precursor comprising isocyanate-silane and polyisocyanate. 627 teaches forming electrode comprising polymer binder as polyacrylic acid wherein the crosslinking agent is polyisocyanate [0084]. It is prima facie obvious to combine two compositions 
Allowable Subject Matter
Claims 3, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Lassman et al( U. S. Patent Application: 2003/0158332) teaches thermal curing after resting time of 30 seconds to 2 hours for degassing  and evaporation of volatile material[0204], however it is not prior to applying the film to the substrate, and doesn’t state that substantially all is grafted to the polymer chains at the end of the resting.
Response to Arguments
The applicant did not argue regarding rejection of claims 21-25, 27 based on Huang, Suzuki and Ijima, therefore the rejection is repeated in this office action. Applicant’s arguments, see Pre-Appeal, filed 01/18/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hellring et al. The applicant argues Yoon does not teach functional crosslinking precursor is polyfunctional compound, however Hellring teaches crosslinking precursor comprising multiple isocyanate functional group [0062]. However it is not clear when the applicant requires crosslinking precursor is multiple isocyanate functional group (for claim 1) and then is 3-(triethoxysilyl) propyl isocyanate for claims 8, and 24(see 112 first and second rejection above).
The applicant augment regarding not reacting crosslinking with polymer chain when electroactive material is graphite and graphite is persuasive and the rejection is withdrawn.
The applicant argument regarding not reacting crosslinking with polymer chain due to concentration is not persuasive, it is inherent that after reaction some of the primary reactant will be unreacted when the concentration of them is higher than the amount needed for reaction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712